DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group, claims 1-12 in the reply filed on 11/22/2021 is acknowledged.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/2/2021, 7/2/2021, and 3/25/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al. US 2017/0010466.
Regarding claim 1, Klug discloses (see at least Fig 8A-8E, [0064]-[0095]) an optical waveguide (3000) comprising: a light-transmissive substrate (3002, 3004) configured to propagate ([0064], Fig 8A) light (3042, 3044) via total internal reflection ([0075], propagates by TIR in that waveguide as light 3048), and a coupling element (3012, 3014) comprising a metasurface ([0016], in-coupling optical elements can comprise at least one of diffractive structures, or liquid crystal polarization grating comprising metasurface) and a diffractive optical ([0016], in-coupling optical elements can comprise at least one of diffractive structures, or liquid crystal polarization grating comprising metasurface), the coupling element configured to couple light into or out (3062) of the light-transmissive substrate such that the coupling element deflects a plurality of wavelengths of the light collinearly ([0015], each waveguide comprises out-coupling elements that are configured to output the plurality of streams propagating in the waveguide).
Regarding claim 2, Klug discloses wherein the metasurface is formed on or proximate to a first surface of the light-transmissive substrate (Fig 8A shows 3002 formed on 3004), and the diffractive optical element is formed on or proximate to a second surface of the light-transmissive substrate (Fig 8A shows 3002 formed on 3004).
(Fig 8A shows 3042 deflected towards 3002) and the diffractive optical element is configured to further deflect the plurality of wavelengths of light for propagation within the light-transmissive substrate (Fig 8A shows 3044 deflected within 3004).
Regarding claim 4, Klug discloses wherein the diffractive optical element is configured to deflect the plurality of wavelengths of the light toward the metasurface (Fig 8A shows 3042 deflected towards 3004) and the metasurface is configured to further deflect the plurality of wavelengths of light for propagation within the light-transmissive substrate (Fig 8A shows 3044 deflected from 3002 and then within 3004).
Regarding claim 5, Klug discloses wherein the metasurface is a first metasurface (Fig 8A, 3002a, 3002b), the optical waveguide further comprises a second metasurface (Fig 8A, 3004a, 3004b), and the diffractive optical element (3012) is configured to deflect the light in a first direction towards the first metasurface (Fig 8A) and in a second direction towards the second metasurface (Fig 8A).
Regarding claim 10, Klug discloses wherein the metasurface comprises two or more layers (Fig 8A, 3004a, 3004b, 3002a, 3002b).
Regarding claim 12, Klug discloses wherein the coupling element is a first coupling element (3012) and is configured for in-coupling of light into the light-transmissive substrate for propagation (Fig 8D, ([0075]), and wherein the optical waveguide further comprises a second coupling element (3062) configured for out-(Fig 8D, [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. US 2017/0010466 in view of Fainman US 2017/0010483.
Regarding claim 6, Klug discloses the invention as described in claim 1 but does not teach wherein the metasurface comprises a plurality of nanostructures with a spacing on the order of a sub-wavelength of the light. However, in a similar field, Klug teaches wherein the metasurface ([0017]) comprises (see at least [0017], [0021]-[0028], Fig 1-Fig 3) a plurality of nanostructures ([0021], MN) with a spacing on the order of a sub-wavelength of the light ([0025]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Klug for implementing nanostructures of Fainman in the optical domain that highly localize the incident electromagnetic field to with a large spectral range from the visible to the infrared range (Fainman, Abstract). 
Regarding claim 7, Klug in view of Fainman discloses the invention as described in claim 6 and Fainman further teaches wherein the plurality of nanostructures ([0026], MN) comprises one or more of a nanofin, nanopillar, nanoantennae (i.e. V-shaped) (Fig 1 shows the inner radii of MN is V-shaped), nanorod, or nanowire. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Klug for implementing nanostructures of Fainman in the optical domain that highly localize the incident electromagnetic field to with a large spectral range from the visible to the infrared range (Fainman, Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. US 2017/0010466 in view of Fainman US 2017/0010483 and in further view of Li et al. US 2017/0005207.
([0024], Fig 1B, nanopillar structure 110) comprise a circular (Fig 1B, [0036]) or elliptical cross section. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Klug and Fainman with the nanopillars of Li to increase and optimize optical transmission (Li, [0003]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. US 2017/0010466 in view of Fainman US 2017/0010483 and in further view of Montazeri et al. US 2014/0358128.
Regarding claim 9, Klug in view of Fainman describes the invention as disclosed in claim 6 but does teach wherein the metasurface comprises a resonant grating. However, Montazeri teaches wherein the metasurface comprises a resonant grating ([0105]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Klug and Fainman with the metasurface of Montazeri to increase the localization of incident electromagnetic radiation (Montazeri, [0002]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. US 2017/0010466 in view of Kollin et al. US 2016/0379606.
Regarding claim 11, Klug discloses the invention as described in claim 1 but does not teach wherein the diffractive optical element comprises one or more of a surface relief grating, a Bragg grating, or a volume grating. However, Kollin teaches wherein the diffractive optical element ([0060], diffractive optical element) comprises ([0042], Bragg grating), or a volume grating. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Klug with grating of Kollin to protect produced image content (Kollin, [0044]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aieta WO 2016140720, Arabi et al. US 2016/0077261, Smith WO 2015094448, Chang-Hasnain US 2014/035371, Smirnov et al. US 2014/0151715, and Kats WO 201318455 are metamaterials devices.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARRIEF I BROOME/Examiner, Art Unit 2872